Citation Nr: 1713917	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-08 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of left tibial plateau fracture, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in Phoenix, Arizona that denied entitlement to service connection for left tibial plateau fracture.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that on his substantive appeal received in April 2011, the Veteran requested a hearing before the Board in Washington, DC.  The Board scheduled a hearing for him in May 2017.  The record reflects, however, that correspondence was received from him in April 2017 through his accredited representative that he no longer wishes to have a personal hearing in Washington, DC and desired a videoconference hearing at the Phoenix [AZ] RO instead.  Therefore, the May 2017 hearing in Washington, DC is cancelled and the Veteran should be scheduled for a videoconference hearing at the RO in accordance with his request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for videoconference hearing at the RO in accordance with applicable procedures.  If the Veteran subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




